              IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


JARVIS DEMON BOOKER,


       Plaintiff,

            V.                                       CV 617-015


OFFICER ERVIN,


       Defendant.



                             ORDER AND NOTICE OF
                           PRETRIAL PROCEEDINGS



       IT IS ORDERED that lead counsel for the parties in the captioned

case are instructed to meet and confer, in person, and prepare and

file   with the     Clerk of this   Court a   joint consolidated   proposed

pretrial order.      The proposed pretrial order shall be filed by the

close of business on Noveznber 8, 2019.       Counsel for the plaintiff(s)

shall have the responsibility to initiate compliance herewith.          The

form of the proposed pretrial order can be located at the Court's

website www.gas.uscourts.gov under "District Court"/"Court Forms".        A

party's failure to comply with the requirements hereof may result in

dismissal of the complaint or answer or in other sanctions determined

appropriate by the Court.      The Court will not accept for filing any

proposed pretrial order prepared only from telephone conversations.

The proposed pretrial order shall include a paragraph stating the

date and location of the meeting, the duration of the meeting and the

names of all counsel or parties participating.        If any party in this
case is not represented by counsel, such party shall be obligated to

comply with the requirements hereof in the same manner as counsel.

        IT IS FURTHER ORDERED that this case's pretrial conference will

be at 11:00 a.m. on Noveinber 15, 2019 in Statesboro, Georgia.                 Jury

selection and trial assignment will be at 9:00 a.m. on Noveinber 18,

2019 in Statesboro.       At the time of the pretrial conference, the

Court will approve, disapprove, or direct amendment of the proposed

pretrial order.    Lead counsel for each party shall attend the pretrial

conference.


        All evidentiary objections and motions in limine, and responses

thereto, which have not been resolved prior to the pretrial conference

shall be submitted in writing at least twenty (20) days prior to the

scheduled    pretrial    conference.     All    responses     thereto     shall   be

submitted at least ten (10) days prior to the scheduled pretrial

conference.


        Proposed pretrial orders which are not consolidated (proposed

jointly)    will   not   be   accepted   for    filing    without   the    written

permission of the Court.

        ORDER ENTERED at Augusta, Georgia, this               day of September,

2019.




                                           J.             HALL,'^CHIEF JUDGE
                                          jJNITfVSTATES DISTRICT COURT
                                           SOUTHERN      DISTRICT OF GEORGIA
